Judgment of the Supreme Court, New York County (Edward J. McLaughlin, J.), rendered September 6, 1989, convicting defendant, upon his plea of guilty, of Criminal Possession of a Controlled Substance in the Third Degree and sentencing him to a term of one to three years, is affirmed.
Defendant moved to suppress a quantity of cocaine discovered by police officers during a consent search of a bag carried by him as he boarded a bus in the Port Authority Bus Terminal. It was denied by Criminal Term. After hearing, *240that court found that the bus terminal is used by drug couriers in the transport of narcotics. The Port Authority Police Department utilized Detective Sergeant Canale and Detective Kane as part of a Narcotic Interdiction Team. Members of the team were positioned near platform 68 on February 1, 1989, where buses leave for Baltimore, Washington and Virginia. Detective Sergeant Canale watched ten or fifteen people on line for the 5:00 p.m. bus. When the passengers began boarding the bus at about 4:45 p.m., Canale observed them casually giving their tickets to the driver and getting on the bus. Defendant, who joined the line about five minutes before departure time, carried a zippered gym bag. He surveyed the interior of the boarding area as he stood in line. Defendant also looked around his surroundings nervously, then focused on the boarding area and the bus. At one point, he yielded his place on line to another passenger. Canale had been watching defendant for almost five minutes, occasionally making eye contact. As the defendant approached the driver, he looked at Canale, hesitated slightly, and entered the boarding area. Canale approached defendant with Detective Kane and Smith a few feet behind. He identified himself and asked if he could speak with defendant. When defendant agreed and stepped away from the line, Canale asked where defendant was going and in response to the answer "Baltimore”, asked "why”. Defendant said to visit relatives. Canale then asked if he could search the bag. When defendant said yes, the officer repeated the question and got the same answer. Defendant looked around nervously, spoke rapidly during the questions and his voice broke during one of his answers. A search of the bag revealed cocaine powder and thirty-eight vials of cocaine.
Criminal Term credited the testimony of the police officers finding it to be both "credible” and "candid”. We agree with that assessment and with the above findings of fact, as apparently does the dissent.
Criminal Term concluded that the police action in approaching defendant for preliminary information was justifiable and we agree. While the dissent contends the police intrusion surpassed the preliminary information stage which is the first step in police interaction with an individual, we note that People v De Bour (40 NY2d 210, 223) found that the "minimal intrusion of approaching to request information is permissible when there is some objective credible reason for that inference not necessarily indicative of criminality” (emphasis added). Thus, when Sergeant Canale approached defendant he had the *241right to request information. There was no showing and the hearing court made no finding, that this preliminary information-level stage was undertaken by the police "based upon mere whim, caprice or idle curiosity” (People v De Bour, supra, at 217). While the dissent finds there was no predicate for the common-law inquiry of defendant, "since the police lacked a founded suspicion that criminal activity was present”, the police under the circumstances here never reached the stage of common-law inquiry which requires such founded and reasonable suspicion. What differentiates the two? The latter common-law right of inquiry justifies a stop involving actual or constructive restraint (People v De Bour, supra, at 216). When Sergeant Canale approached defendant, he had the right to request information, but not to engage in the more restrictive common-law right to inquire. Since Canale’s action in approaching the defendant did not involve either the actual or constructive restraint of the defendant it did not constitute a common-law inquiry but a simple request for information.
"[T]he practical necessities of law enforcement and the obvious fact that any person in our society may approach any other person and attempt to strike up a conversation, make it clear that the police have the authority to approach civilians” (People v De Bour, supra, at 219).
As Criminal Term found: "Canale was dressed in civilian clothes, politely identified himself, and displayed his shield. All of this took place in a public and well lighted area where Saunders had nothing to fear. Saunders agreed to talk to Canale, who had asked him whether he would mind talking to him; Saunders, on his own, even stepped out of line to talk to Canale. At all times, Saunders was free simply to end the conversation and even to get on the bus. Canale’s questions were non-invasive and legitimate. Saunders was asked where he was going and why. There was no touching, no quick gestures, no weapons, no crowding, no loud voices, no humiliation, no intimidation. The manner and intensity of the interference, accordingly, was that permitted by the information-level standard.”
This situation and the police action clearly approximates that found in De Bour (supra, at 220), "The encounter here was devoid of harassment or intimidation. It was brief lasting only a few minutes and the questions were circumscribed in scope * * * Significantly, the encounter did not subject De Bour to a loss of dignity * * * In addition, the crime *242sought to be prevented involved narcotics and the Legislature has declared that to be a serious crime”.
While the dissent cites Matter of Antoine W. (162 AD2d 121, appeal dismissed 76 NY2d 887) and People v Irizarry (168 AD2d 377), we read those cases as asserting there was no predicate under the circumstances in each for common-law inquiry undertaken by the police. Insofar as they may hold that the police cannot ask investigative questions of a potential suspect without a founded suspicion that criminal activity is present, they clearly misinterpret the Court of Appeals holding in De Bour (see, dissents in People v Irizarry, 168 AD2d 377, 379, supra; Matter of Antoine W., 162 AD2d 121, 123, supra; see also, People v Hollman, 168 AD2d 259, 261 [where the questioning was even more intrusive with the officer there sitting on the bus seat in front of defendant’s seat and asking him questions—but still held not to constitute a seizure of defendant]).
Finally, we agree with the conclusion of Criminal Term that defendant consented to the search of his gym bag and that the consent was not based upon any yielding to overbearing police pressure (see, People v Gonzalez, 39 NY2d 122). Concur—Sullivan, J. P., Ross, Asch and Smith, JJ.